         Case 20-20182 Document 680 Filed in TXSB on 06/10/20 Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION
                                                                                                    ENTERED
IN RE:                              §                   CASE NO.                                    06/10/2020
                                    §
J. C. PENNEY COMPANY, INC., et al., §                   20-20182 (DRJ)
                                    §                   (Chapter 11)
                                    §                   Jointly Administered
       DEBTORS 1                    §

           ORDER REGARDING SHAREHOLDERS’ MOTIONS TO DISMISS
   CASES, OR IN THE ALTERNATIVE, TO APPOINT AN EQUITY COMMITTEE
[Relates to Dkt. Nos. 269, 294, 319, 333, 389, 415, 449, 484, 517, 518, 520, 529, 533, 555, 576,
                                        578, and 600]

        CAME ON for consideration the Motions of Rahul Shekatkar and Niko Celentano to
Dismiss Cases, or in the Alternative, to Appoint an Equity Committee (the “Motions”) [Dkt. Nos.
269, 294, 319, 333, 389, 415, 449, 484, 517, 518, 520, 529, 533, 555, 576, 578, and 600], due
notice and opportunity for a hearing having been given to all parties-in-interest. At the hearing
held on June 9, 2020, the Parties, consisting of (i) Rahul Shekatkar, (ii) Niko Celentano, (iii) Joshua
A. Sussberg of Kirkland & Ellis L.L.P., proposed counsel for the Debtors, and (iv) Seth Van Aalten
of Cole Schotz P.C., proposed counsel for the Official Unsecured Creditors’ Committee, agreed
on the record to the following terms regarding the Motions. It is hereby

        ORDERED that:

1.     Rahul Shekatkar and Niko Celentano may form an Ad Hoc Equity Committee on behalf of
the Debtors’ equity security holders.
                                                                            | for all purposes
2.     The Ad Hoc Equity Committee is (a) is subject to a budget of $250,000; and (b) may retain
and pay professionals, subject to 11 U.S.C. §§ 327 and 330, respectively.

3.     The Ad Hoc Equity Committee will work collaboratively and in good faith with the
professionals for the Debtors and the Official Unsecured Creditors’ Committee and avoid
duplication of effort where possible.

4.      The Motions are withdrawn.

ZZZZ
 Signed: June 10, 2020.

                                                 ____________________________________
                                                 DAVID R. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE
1
 A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
Debtors’ proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of
Debtor J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these
chapter 11 cases is 6501 Legacy Drive, Plano, Texas 75024.
